Citation Nr: 1017914	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD). 



REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to 
July 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The Veteran resides within the jurisdiction of the 
RO in Wilmington, Delaware.

In October 2007, the Board remanded this matter to the RO for 
additional development.  After completing the requested 
actions, the RO continued the denial of the claim (as 
reflected in a March 2010 supplemental statement of the case 
(SSOC)) and returned this matter to the Board for additional 
appellate consideration.

The Board also notes that in October 2007, a claim for 
service connection for posttraumatic stress disorder (PTSD) 
was remanded to the RO for additional action. Thereafter, in 
a March 2010 rating decision, the claim for service 
connection for PTSD was granted.  As this is considered a 
full grant of the benefit sought with regards to this issue, 
this matter is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In compliance with the Board's October 2007 remand 
instructions, the RO scheduled the Veteran for a VA heart 
examination to obtain an opinion whether an elevated blood 
pressure reading of 140/90 at the time of his June 1968 
separation examination could represent the onset of the 
Veteran's diagnosed CAD. 

In a January 2010 VA heart examination report, the VA 
examiner commented that a single high blood pressure reading 
does not diagnose hypertension.  The Veteran, it was noted, 
does have a longstanding history of hypertension.  He noted 
that a 2005 echocardiogram did not show any evidence of left 
ventricular hypertrophy which indicates that the Veteran's 
blood pressure appeared to be in good control.  The Veteran 
has multiple comorbidities present that could contribute to 
the CAD including his high cholesterol.  He opined that it 
would be mere speculation for him to attribute the Veteran's 
CAD to hypertension.  It is the conclusion of the Board that 
this is only a partial response to the question that was 
asked.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that where a question asked is 
not answered with specificity, the exam is not adequate.  
Moreover, where an examiner says that an opinion cannot be 
entered without resort to speculation, the Court has 
indicated that there needs to be an explanation of why.  In 
this case, the VA examiner did not explain why an opinion 
could not be rendered without resorting to speculation.  

Finally, the VA examiner noted that an echocardiogram was 
ordered and results would be forthcoming; however, no results 
are of record.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination. Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994)

Therefore, the Board finds that the claims file should be 
returned to the VA examiner who performed the January 2010 VA 
heart examination, if available, for a supplemental opinion. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  A copy of the echocardiogram report 
performed contemporaneous with the 
January 2010 VA heart examination should 
be obtained and associated with the 
claims file.  If it was not done or 
cannot be located, that should be 
documented in the claims folder.  
Moreover, the appellant and his 
representative should be kept informed of 
the attempts made and properly notified 
if no records are found.

2.  Then, the AMC/RO should forward the 
entire claims file to the examiner who 
prepared the January 2010 VA heart 
examination report for a supplemental 
opinion (or if unavailable, a similarly 
situated physician).  

The VA examiner is requested to 
specifically opine as to whether it is at 
least as likely as not (a probability of 
50 percent or greater) that the elevated 
blood pressure reading of 140/90 noted in 
the Veteran's June 1968 separation 
examination marked the onset of the 
Veteran's CAD. 

If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the Veteran, 
the RO should arrange for a similarly 
situated examiner to review the record 
for an opinion.  If it is determined that 
an opinion cannot be entered without an 
examination, schedule the Veteran to 
undergo VA examination, by an appropriate 
examiner, to obtain the requested medical 
opinion noted above.  The entire claims 
file must be made available to the 
examiner designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached (and the discussion of rationale 
should specifically include comment 
regarding the likely etiology for the 
Veteran's diagnosed CAD).

If the examiner is unable to formulate an 
opinion without resorting to speculation, 
the examiner should thoroughly explain 
why an opinion cannot be rendered.

3.  The AMC/RO should ensure that the 
medical examination/opinion review 
report(s) requested above comply with 
this remand.  If the report(s) are 
insufficient, or if any requested action 
is not taken or is deficient, it should 
be returned to the examiner for 
correction.   See Stegall v. West, 11 
Vet. App. 268 (1998).

4. Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
service connection for CAD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


